COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §
                                                        No. 08-16-00074-CR
 JAIME RAMIREZ,                            §
                                                          Appeal from the
                   Appellant,              §
                                                     County Court at Law No. 7
 v.                                        §
                                                      of El Paso County, Texas
 THE STATE OF TEXAS,                       §
                                                        (TC# 20100C08395)
                   State.                  §

                                              §
                                            ORDER

         The Texas Rules of Appellate Procedure require the trial court to enter a certification of
the defendant’s right of appeal in every case in which it enters a judgment of guilt or other
appealable order. TEX.R.APP.P. 25.2(a)(2). The certification must include a notice that the
defendant has been informed of his rights concerning an appeal, as well as any right to file a pro
se petition for discretionary review. TEX.R.APP.P. 25.2(d). The certification must be signed by
the defendant and a copy must be given to him. TEX.R.APP.P. 25.2(d).

        The clerk’s record in this cause contains the trial court’s certification pursuant to
TEX.R.APP.P. 25.2(a)(2), but the certification is defective because it has not been signed by the
defendant. Accordingly, we direct the trial court to remedy the defect in the certification by
preparing and filing a “Trial Court’s Certification of Defendant’s Right of Appeal” which
includes the defendant’s signature. TEX.R.APP. P. 25.2(d). All of the provisions of 25.2(d)
should be complied with including the requirement that the defendant be informed of his rights
concerning an appeal, as well as any right to file a pro se petition for discretionary review. The
trial court is further ordered to forward the certification to this Court by means of a supplemental
clerk’s record within thirty days of the date of this order.

       IT IS SO ORDERED this 15th day of July, 2016.


                                              PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.